Mr. Justice MacLeary,
delivered the opinion of the court as follows:
Francisco Galarza, the appellant in this case, was accused in the District Court of Ponce of stealing a heifer, valued at fifty dollars, from the farm of Crispin Nazario, which he drove to his own farm, where it was found hidden in a hollow. It is alleged that the offense was committed during the month of July, 1902, after the codes which are now in force had taken effect. The trial was had on April 4, 1903, before a jury, which, after hearing the testimony of the witnesses and the charge of the court, returned a verdict of guilty. The defendant was sentenced to one year of imprisonment in the penitentiary at hard labor.
From this sentence of the court the accused took an appeal, based upon the fact that the evidence introduced at the trial before the jury was not sufficient to justify the sentence. The appellant does not appear, through his attorney personally, before this court. He has only filed a notice of appeal, without even alleging the facts upon which it is based. The act of which he is accused, under the Penal Code, sections 428 and 430, constitutes the crime of grand larceny, and is punished by imprisonment in the penitentiary for not less than one nor more than ten years.
*415It thus appears that the defendant has received the lightest punishment prescribed by law. The record does not contain any bill of exceptions and the court cannot determine whether the evidence introduced is sufficient to justify the sentence, because it does not appear in full. If counsel for the defendant' and appellant desires the court to examine this question he should have prepared and presented a bill of exceptions to the District Court, signed and certified, setting forth the evidence as it was presented at the trial.
Having failed to do this, the question as to whether the evidence was sufficient to justify the verdict cannot be considered. Having carefully examined this case, the conclusion must be reached that the accused was properly convicted, and as no error was committed in the judgment, the same should be affirmed.

Affirmed.

Chief Justice Quiñones and Justices Hernández and Sulz-bacher, concurred.
Mr. Justice Figueras did not sit at the hearing' of this case.